Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7-10, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/26/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lucas Stelling on 08/09/2022.

The application has been amended as follows: 
Amend claim 2 as follows:
2. The genetically engineered bacterium used for producing ectoine according to claim 1, wherein a starting host cell strain of the genetically engineered bacteria is E. coli W3110 deposited under 

	Amend claim 5 as follows:
5. A construction method of the genetically engineered bacterium used for producing ectoine of claim 1, comprising the following steps:
(1) knocking out [[the]] thrA and iclR genes of a starting strain of [[the]] E. coli  W3110;
(2) replacing a promoter of ppc gene of the starting strain with promoter trc;
 (3) constructing a gene fragment by ligating the promoter PxylF of xylose transporter coding gene xylF and the gene encoding T7 RNA polymerase, and transforming into the E. coli W3110
(4) constructing a  metabolic pathway from aspartate to ectoine by
①constructing a gene fragment T7-ectABC by ligating promoter T7 and ectABC gene, and transforming into the E. coli W3110; 
②constructing a gene fragment T7-lysC by ligating promoter T7 and lysC gene, and transforming into the E. coli W3110

	Amend claim 7 as follows:
	7. A method of using the genetically engineered bacterium according to claim 1, for production of ectoine by shake-flask fermentation comprising: 
 (1) inoculating slant cultured cells of the genetically engineered bacterium into a seed culture medium, and culturing for 7 hours at 37 ℃ and 200 rpm to produce a seed liquid;
(2) inoculating the seed liquid into a fermentation medium according to an inoculum size of 10-15%, and culturing for 20-28 hours at 37℃ and 200 rpm; maintaining the pH to be 7.2, adding a (m/v) glucose solution to maintain the fermentation, adding a xylose solution to the fermentation medium to [[with]] a final concentration of 5-15 g/L in the fermentation medium to induce [[the]] expression of the ectABC gene, the lysC gene or the gene encoding T7 RNA polymerase. 

Amend claim 9 as follow
	9. A method of using the genetically engineered bacterium according to claim 1, for production of ectoine by fermentor fermentation comprising 
 (1) scraping a loop of thallus comprising the genetically engineered bacterium from a tube stored in -80℃, and spreading the loop evenly on an agar slant culture medium, culturing the agar slant culture medium at ℃ for 15-18 hours, and then transferring into a second-generation agar slant culture medium and culturing the second-generation agar slant culture medium 
(2) adding sterile water into the second-generation agar slant culture medium to make a bacterial suspension, then inoculating the bacterial suspension into a seed medium and culturing to a cell dry weight of 5-6 g/L[[,]] wherein pH is stabilized at 7.0, temperature is kept constant at 36 ℃, 
(3) inoculating the seed liquid into a in a fermentor according to a inoculum size of 15-20%, and culturing for 24-40 hours[[,]] wherein pH is stabilized at 7.0, temperature is kept constant at 36 ℃, and
(4) adding during the culturing in (3) a xylose solution to the fermentation medium to a concentration of 5-15 g/L in he ectABC gene, the lysC gene or the gene encoding T7 RNA polymerase,  a 80% (m/v) glucose solution to maintain the glucose concentration in the fermentation medium at 0-2 g/L after an initial amount of glucose in the fermentation medium is consumed. 

Amend claim 10 as follows:
10. The method according to claim 9, wherein
each agar slant culture medium comprises sucrose 1-3 g/L，Tryptone 5-10 g/L，beef extract 5-10 g/L，yeast extract 2-5 g/L，NaCl 2-5 g/L，agar 15-30 g/L，the rest is water，pH 7.0-7.2， that has been high-pressure steam sterilized at 115 ℃ for 15 minutes;
the seed medium comprises glucose 15-30 g/L，yeast Extract 5-10 g/L，Tryptone 5-10 g/L，KH2PO4 5-15 g/L，MgSO4·7H2O 2-5 g/L，FeSO4·7H2O 5-15 mg/L，MnSO4·H2O 5-15 mg/L，VB1 1-3 mg/L，VH 0.1-1 mg/L，defoamer ，the rest is water，pH 7.0-7.2，that has been high-pressure steam sterilized at 115 ℃ for 15 minutes; and
the fermentation medium comprises glucose 15-25g/L，yeast extract 1-5 g/L，Tryptone 1-5 g/L，sodium citrate 0.1-1 g/L，KH2PO4 1-5 g/L，MgSO4·7H2O 0.1-1 g/L，FeSO4·7H2O 80 -100 mg/L，MnSO4·H2O 80-100 mg/L，VB1 0.5-1 mg/L，VH 0.1-0.5 mg/L，defoamer ，the rest is water，pH 7.0-7.2，that has been high-pressure steam sterilized at 115 ℃ for 15 minutes.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
CN’403 teach an E. coli engineered to produce ectoine where “the lysC gene of Corynebacterium glutamicum controlled by the lac promoter; and the ppc gene controlled by the trc promoter” and ectABC genes cloned into a pTrc99a vector. CN’403, page 9, 4th para.; page 3, para. (1). Ning et al. (Pathway construction and metabolic engineering for fermentative production of ectoine in Escherichia coli, Metabolic Eng. 36 (2016): 10-18) has authors who are inventors of CN’403 and appears to have a similar disclosure of CN’403 with respect to use of a E. coli W3110 host cell transformed with a pTrc99a vector with ectABC genes, lysC expressed under control of a lac promoter, and ppc gene placed under control of a trc promoter. See Ning et al., Table 1.  Ning et al. explain that “0.1 mmol/L IPTG was added to induce the expression of ectABC at 4h” wherein it is well-understood in the art that lac and trc promoters are negatively regulated by LacI protein and require an inducer for expression.  Ning et al., sec. 3.1.  For example, Lee et al. in teaching use of a trc promoter in replacement of a native promoter of ppc gene utilizes a host E. coli WL3110 being a “a lacI-mutant strain of W3110” wherein LacI protein is not present and therefore “allows constitutive expression in lacI-mutant strain” of promoters that are usually LacI regulated. Lee et al., page 2, left col.; page 2, right col. Ning et al., Fig. 1, shows that ectABC genes are expressed under control of a trc promoter and therefore require IPTG for induced expression.
The recited W3110 strain is lacI positive wherein expression requiring IPTG induction of heterologous genes under control of a trc, lac or similar promoter.  Nakashima et al. teach the use of a T7 RNA polymerase under control of pXylF promoter to allow for inducible expression of heterologous genes under control of a T7 promoter by xylose addition without the use of antibiotics or IPTG.  Nakashima et al., abstract, page 204.  However, at the time of filing there is no reasonable teaching in the art why any gene contributing to ectoine production including ppc would be placed under control of a trc promoter taught in the art to require IPTG induction for expression in E. coli W3110 when the only fair motivation in the art for expressing T7 RNA polymerase under control of a xylF promoter is to avoid use of IPTG.  For these reasons, the evidence of record does not fairly suggest the features of claim 1.
Regarding recitation of deletion of only thrA and iclR genes in claim 1, Ning et al. teach that “growth of the strain with co-deletion of lysA and thrA was severely inhibited.” Ning et al., page 13, right column. As such, Ning et al., Fig. 1 and Table 1, indicate that deletion of only thrA and iclR genes is appropriate for  engineering a E. coli host cell for production of ectoine.
Regarding claim 3, it is noted that a H. elongate strain is not part of the structure of claim 1 or 3 and the sequence of the ectABC gene from H. elongate CGMCC No. 1.6329 is defined in the specification (SEQ ID NO: 1).  Regarding claim 2, E. coli W3110 ATCC 27325 is a well-known publicly-available strain.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652 

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652